Citation Nr: 1614982	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  15-34 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a spine injury. 

2.  Whether new and material evidence has been received to reopen a claim of service connection for a head injury.

3.  Entitlement to an earlier effective date for the grant of service connection for tinnitus, prior to June 20, 2012.

4.  Entitlement to an increased rating, greater than 20 percent, for bilateral hearing loss. 

5.  Entitlement to service connection for an acquired psychiatric disorder, claimed as depression.

6.  Entitlement to service connection for a headache disorder.

7.  Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran had Active Duty for Training with the United States Marines from October 1957 until April 1958.  His total period of reservist service began in September 1957 and extended until April 1961.
      
These matters come before the Board of Veterans' Appeals (Board) on appeal from October 2013, November 2014, and August 2015 decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Of note, in March 2016 VA received a letter from the Veteran's representative described as a "Notice of Disagreement in Response to Rating Decision Dated 09-01-2015."  The matter of entitlement to an increased rating for hearing loss was already on appeal at that time, and the notice of disagreement was redundant.

The issues of service connection for an acquired psychiatric disorder, a headache disorder, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 1979 decision, the Board denied service connection for spine and head injuries, claimed as residuals from a motor vehicle accident; this decision was final.

2.  The evidence associated with the claims file subsequent to the September 1979 decision does not relate to unestablished facts that are necessary to substantiate the Veteran's service connection claims, including with regard to the lack of active duty at the time of injury.  The newly received evidence is cumulative and redundant of evidence previously of record, and does not raise a reasonable possibility of substantiating the claim.

3.  An unappealed November 2011 RO decision denied service connection for tinnitus.

4.  No communication or evidence was received prior to June 20, 2012, which could be interpreted as an informal or formal claim to reopen the previously disallowed claim of entitlement to service connection for tinnitus.

5.  Throughout the entire rating period, bilateral hearing loss has been manifested by average pure tone air conduction thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz of no worse than 61.25 decibels in the right ear and 62.5 decibels in the left ear, and speech recognition ability (Maryland CNC test) of not worse than 72 percent in the right ear and 80 percent in the left ear. 


CONCLUSIONS OF LAW

1.  The September 1979 decision denying service connection for spine and head injuries is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 20.302, 20.1103 (2015).
      
2.  Evidence received since the September 1979 decision is not new and material to reopen a claims of service connection for spine or head injuries.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  The criteria for an effective dated prior to June 20, 2012, for the grant of service connection for tinnitus has not been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.104(a), 3.151, 3.155, 3.400 (2015).

4.  The criteria for a rating in excess of 20 percent for bilateral hearing loss have not been met or more nearly approximated at any time during the rating period on appeal.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  A notice letter was sent to the Veteran in July 2013, prior to the initial adjudication of the application to reopen previously denied claims of service connection, and the claim for and increased rating for bilateral hearing loss.  To the extent that the Veteran is seeking to reopen a previously denied claim, VA is not required to provide specific notice of the information and evidence necessary to substantiate the element or elements that were found insufficient, but is required "to explain what 'new and material evidence' means."  Akers v. Shinseki, 673 F.3d 1352, 1358 (Fed. Cir. 2012).  Notice sent to the Veteran included descriptions of what information and evidence must be submitted to substantiate the claims, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claims to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

With regard to the claim for an earlier effective date for the establishment of service connection for tinnitus, once service connection is granted the claim is substantiated, and additional notice is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide notice upon receipt of a notice of disagreement); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims).  The Federal Circuit has interpreted these decisions as meaning that VCAA notice is not required in the case of an appeal of an effective date assigned when an increased rating has been granted.  See Sanford v. Peake, 263 F.App.54, 55 (Fed. Cir. 2008).  

Based on the foregoing, adequate notice was provided to the Veteran prior to the transfer and certification of this case to the Board and complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and no further notice is needed under applicable VA laws and regulations. 

VA also has a duty to assist an appellant in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015); see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").

The Board finds that VA has satisfied its duty to assist by acquiring service records, and associating with the file those additional records of post-service treatment about-which he has made VA aware.  The duty to assist was further satisfied by VA examinations in May 2009, August 2013, and July 2015 during which examiners conducted physical examinations of the Veteran, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid factual foundations for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).  Based on the foregoing, VA has fully met its duties to notify and assist the claimant with the development of the claims and no further notice or assistance is required.

Application to Reopen Claims of Service Connection 
for Spine and Head Injuries

In September 1979, the Board denied a claim of "[e]ntitlement to service connection for residuals of injuries sustained in an automobile accident on April 25, 1958."  This decision was an appeal from the denial of service connection in a claim - originally filed in November 1977 - which included claims for head and back injuries.  In June 2006 the Veteran sought service connection for several disorders, including a "broken neck" and "head trauma."  While phrased somewhat differently in his 2006 claim than in 1977, it is clear from subsequent communications that the Veteran was attempting to reopen the issues of entitlement for the same injuries he suffered in the 1958 automobile accident.

Generally, a claim which has been denied may not thereafter be reopened and allowed based on the same record.  38 U.S.C.A. § 7105 (West 2014).  However, pursuant to 38 U.S.C.A. § 5108, if new and material evidence is presented or secured with respect to a claim which has been disallowed, the VA Secretary shall reopen the claim and review the former disposition of the claim.  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  In determining whether evidence is "new and material," the credibility of the new evidence must be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In 1979, the record included evidence showing that the Veteran had been released from active duty for training (ACDUTRA) on April 22, 1958 and that, according to orders authorizing his travel and issued on April 15, 1958, he was to have returned home from his duties in Jacksonville, Florida "not later than 24 April 1958."  Though given the option to purchase passage with a common carrier as a way of getting home, the Veteran and his brother - also a service member - chose to drive a private automobile.  Just after 1a.m. on April 25, 1958, their vehicle was involved in an accident which severely injured the Veteran, and resulted in his brother's death.  Following the accident, an investigation was conducted by the Service Department, and it was formally determined on August 26, 1958 that the Veteran was "not on active duty for training at the time of the accident and resulting death and injuries."  Though the Board is not bound by the Service Department's determination, these facts were nonetheless established by the evidence of record at the time of the prior denial in 1979.

Since that time, evidence added to the claims file includes a March 1984 letter from the Veteran's wife, asserting that the matter should be reopened because "[t]he Marine Corps did not give enough time for [the Veteran] and his brother to drive home by car."  While the statement itself is new, it does not contain any material evidence not previously before VA.  Specifically, the bare assertion that the Veteran should have been authorized additional travel time amounts to an argument or theory of entitlement - but not substantive evidence.  

In an August 2013 letter, the Veteran's wife indicated that she and the Veteran had "been reading through the trial of the court case" associated with the 1958 motor vehicle accident, and had concluded that the timeline of events presented may have been incorrect.  Specifically, although police reports and court documents - all of record in 1979 - indicate that the accident occurred around 1a.m. on April 25, 1958, the August 2013 letter suggested her belief that the accident had occurred before midnight on April 24, 1958, within the time authorized for the Veteran's travel.  While the suggestion of an alternate timeline is certainly germane, it again represents only additional argument rather than new and material evidence.

In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus, 3 Vet. App. at 513.  Even when the credibility of all evidence is presumed, as is required when determining solely whether to reopen a previously denied claim, the Board finds that the evidence added to the claims file since the Board's 1979 denial, and there has been substantial additional material added in the interceding three and a half decades, has been either duplicative of evidence previously of record, or not material to the issue of entitlement to service connection for spine and head injuries.  Accordingly, the Board finds that no new and material evidence has been added to reopen the matters of service-connection for spine or head injuries, to include as residuals of a motor vehicle accident in April 1958.


Earlier Effective Date for the Establishment of Service Connection for Tinnitus

The Veteran sought to reopen his claim of service connection for tinnitus on June 20, 2012. In August 2013 the Veteran underwent a VA examination in which the examiner opined that tinnitus was "at least as likely as not . . . a symptom associated with [service-connected] hearing loss," and was "caused by or a result of military noise exposure."  In an October 2013 decision, the RO granted service connection for tinnitus, effective June 20, 2012, and the Veteran appealed from the effective date assigned.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 (West 2014) and 38 C.F.R. § 3.400 (2015).  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400.  Additionally, if a claim is received within one year after separation from service, the effective date of an award will be set as the day following separation from active service.  38 C.F.R. § 3.400(b)(2)(i).  The date of receipt of the claim, or "date of the claim," means the date of the application based upon which benefits are awarded, not the original claim for service connection.  See Sears v. Principi, 16 Vet. App. 244, 246-47 (2002), aff'd, 349 F.3d 1326 (Fed. Cir. 2003).  

In this context, it should be noted that the provisions of 38 U.S.C.A. § 5110 also refer to the date an application is received.  While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. §§ 3.1(p), 3.155 (2015); Servello v. Derwinski, 3 Vet. App. 196, 198 (1992).

In addition, any communication or action, indicating an intent to apply for one or more benefits under laws administered by VA, from a veteran or his representative, may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the veteran, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155(a).  There is no set form that an informal written claim must take.  All that is required is that the communication indicates an intent to apply for one or more benefits under the laws administered by VA, and identify the benefits sought.  Rodriguez v. West, 189 F.3d 1351 (1999). 

Following notification of an initial review and adverse determination by the RO, a notice of disagreement must be filed within one year from the date of notification thereof; otherwise, the determination becomes final.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).  When there is a final denial of a claim, and new and material evidence is subsequently received, the effective date of the award of compensation is date of receipt of the new claim or date entitlement arose, whichever is later.  38 C.F.R. § 3.400(q)(1)(ii) (2015).

The Veteran initially sought service connection in June 2006, a claim which was denied in July 2009 and November 2009 decisions.  A careful review and consideration of all communications from the Veteran within one year of November 2009 fails to reveal any communication which may be interpreted as an appeal, formal or informal, from the denial of service connection.  An equally detailed consideration of all communications from the Veteran between November 2009 and June 20, 2012 similarly fails to reveal any intent - express or implied - to reopen the previously denied claim.

An effective date earlier than June 20, 2012, for the award of service connection for tinnitus cannot be granted, and the claim is denied.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400. 

Increased Rating for Bilateral Hearing Loss

The Veteran seeks an increased rating of greater than 20 percent for service-connected bilateral hearing loss.  Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2015).  

When all the evidence is assembled, the Board is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether the preponderance of the evidence is against the claim, in which case the claim is denied.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam)

Additionally, the evaluation of the same disability under several Diagnostic Codes, known as pyramiding, must be avoided.  Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In claims for increased ratings, separate disability ratings may be assigned for separate periods of time in accordance with the facts found; such separate disability ratings are known as staged ratings.  In Hart v. Mansfield, the Court of Appeals for Veterans Claims (Court) held that staged ratings could be assigned in claims for increased disability ratings where "the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings."  Hart v. Mansfield, 21 Vet. App. 505, 511 (2007). 

In the October 2013 decision on appeal, the Veteran was denied an evaluation of greater than 10 percent for bilateral hearing loss.  He appealed from that decision, and in September 2015 the RO granted a 20 percent evaluation, effective June 20, 2012.  The Veteran's disability is rated under 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code (DC or Code) 6100 (2015). Under this Code, hearing impairment evaluations are derived by a mechanical application of the ratings schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenmen v. Principi, 3 Vet. App. 345, 349 (1992).  The ratings schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in both ears.  See 38 C.F.R. § 4.85.

Generally, when the puretone threshold at each of the four specified frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 decibels or more, Table VI or Table VIA is to be used, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Additionally, when the puretone threshold is 30 decibels or less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, Table VI or Table VIA is to be used, whichever results in the higher numeral.  Thereafter, that numeral will be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

The Veteran's bilateral hearing loss has been not more than 20 percent disabling at any time during the period on appeal.  Specifically, hearing loss has been manifest by average pure tone air conduction thresholds at 1,000, 2,000, 3,000, and 4,000 Hertz of no worse than 61.25 decibels in the right ear and 62.5 decibels in the left ear, and speech recognition ability (Maryland CNC test) of not worse than 72 percent in the right ear and 80 percent in the left ear.  The Veteran has undergone only two audiograms during the period on appeal.  On the authorized audiological evaluation during VA examination in August 2013, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
60
50
55
65
75
LEFT
55
55
55
70
70

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and of 84 percent in the left ear, and the examiner diagnosed sensorineural hearing loss in both ears.  The Veteran reported that his hearing loss impacted his daily life insofar as he had difficulty hearing during conversations, and at church.

On the audiological evaluation during a July 2015 VA examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
65
75
80
LEFT
65
60
65
70
75

Speech audiometry revealed speech recognition ability of 72 percent in the right ear and of 80 percent, and in describing the functional impact of his hearing loss, the Veteran endorsed frequent difficulty understanding speech in conversations, on television, and when using a telephone.

Because pure tone threshold at each of the four specified frequencies in the left ear were 55 decibels or more throughout the period on appeal, 38 C.F.R. § 4.86(a) prescribes the use of Tables VI or VIA (whichever is higher) in evaluating the Veteran's left ear hearing loss.  In contrast, right ear hearing loss did not meet the criteria for an exceptional pattern of hearing loss until July 2015, and thus may be considered initially under Table VI, not Table VIA.

On examination in 2013 left ear pure tone threshold average, as defined by 38 C.F.R. § 4.85(d), was 62.5, and speech recognition ability was 84 percent.  This corresponds to the assignment of Roman numeral VII under Table VI, or Roman numeral V under Table VIA.  As VII is higher, the Board will apply VII to Table VII when determining the Veteran's rating.  While the left ear meets the criteria of 38 C.F.R. § 4.86(a) for an exceptional pattern of hearing loss, the right ear did not until the July 2015 examination, and thus is "evaluated separately" (i.e., without being considered as an exceptional pattern of hearing loss).  38 C.F.R. § 4.86(a).  The Veteran's right ear pure tone threshold average in 2013 was 61.25, and speech recognition ability was 76 percent.  This corresponded to the assignment of Roman numeral IV under Table VI.  Turning next to Table VII, the row corresponding to Roman numeral IV intersects with the column corresponding to Roman numeral VII and reveals that a 20 percent rating was warranted at the time of the 2013 VA examination.

On examination in 2015, however, both ears met the criteria for an exceptional pattern of hearing loss, as described by 38 C.F.R. §4.86(a).  Left ear pure tone threshold average, as was 67.5, and speech recognition ability was 80 percent.  This corresponds to the assignment of Roman numeral IV under Table VI, or Roman numeral V under Table VIA.  As V is higher, the Board will apply V to Table VII when determining the Veteran's rating.  Right ear pure tone threshold average, as was 68.75, and speech recognition ability was 72 percent.  This corresponds to the assignment of Roman numeral VI under both Table VI and VIA.  Turning again to Table VII, the row corresponding to Roman numeral V intersects with the column corresponding to Roman numeral VI and reveals that a 20 percent rating was warranted at the time of the 2015 VA examination as well.

The Veteran's bilateral hearing loss disability was not greater than 20 percent disabling at any time during the period on appeal.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.3, 4.7.

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) (a threshold finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate is required for extraschedular consideration referral). 

A VA audiological examination report must fully describe the functional effects caused by a hearing disability in addition to dictating objective test results.  Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  In this regard, the 2013 and 2015 VA examination reports specifically addressed the functional effects caused by bilateral hearing loss, noting complaints including difficulty understanding speech in conversations, on television, when using a telephone, and while attending church.

The schedular criteria are adequate to rate the Veteran's hearing loss disability.  The schedular rating criteria specifically provide for ratings based on all levels of hearing loss, including exceptional hearing patterns which are not demonstrated in this case, and as measured by both audiological testing and speech recognition testing.  The Veteran's complaints relate primarily to diminished speech recognition.  Auditory acuity and speech recognition testing are the foundation of the schedular criteria.  Moreover, the testing is to be performed without the use of hearing aids.  See 38 C.F.R. § 4.85(a).  The scores represent a rating made on the worst possible objective measure of performance.  In other words, the Veteran does not have any symptoms from the service-connected hearing loss disability that are unusual or are different from those contemplated by the schedular rating criteria.

The decibel loss and speech discrimination ranges designated for each level of hearing impairment in Tables VI and VIA were chosen in relation to clinical findings of the impairment experienced by veterans with certain degrees and types of hearing disability.  The regulatory history of 38 C.F.R. §§ 4.85 and 4.86 includes revisions, effective June 10, 1999.  See 64 Fed. Reg. 25206 (May 11, 1999).  In forming these revisions, VA sought the assistance of the Veteran's Health Administration (VHA) in developing criteria that contemplated situations in which a veteran's hearing loss was of such a type that speech discrimination tests may not reflect the severity of communicative functioning these veterans experienced or that was otherwise an extreme handicap in the presence of any environmental noise, even with the use of hearing aids.  VHA had found through clinical studies of veterans with hearing loss that, when certain patterns of impairment are present, a speech discrimination test conducted in a quiet room with amplification of the sounds does not always reflect the extent of impairment experienced in the ordinary environment.  The decibel threshold requirements for application of Table VIA were based on the findings and recommendations of VHA.  The intended effect of the revision was to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting.  59 Fed. Reg. 17295 (April 12, 1994).  Accordingly, the Board finds that functional impairment due to hearing loss, namely reduced speech recognition, is a disability symptom that is considered in the current schedular rating criteria; therefore, the Veteran's struggle to comprehend verbal conversations is a factor contemplated in the regulations and schedular rating criteria.  

The schedular rating criteria in this case are adequate to rate the Veteran's bilateral hearing loss, and the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  In the absence of exceptional factors associated with the bilateral hearing loss, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Finally, the record does not reveal that the Veteran claims he is unemployable because of his bilateral hearing loss, and the Board finds that the record has not raised an implied claim for a total disability rating based on individual unemployability due to service-connected disabilities pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009); thus no discussion or remand of such a claim in warranted.


ORDER

New and material evidence having not been received, the appeal to reopen service connection for a spine injury is denied. 

New and material evidence having not been received, the appeal to reopen service connection for a head injury is denied. 

An effective date of prior to June 20, 2012 for the establishment of service connection for tinnitus is denied.

A rating in excess of 20 percent for bilateral hearing loss is denied.	


REMAND

In July 2014, the Veteran submitted applications seeking service connection for depression, headaches, and sleep apnea.  The Veteran not been provided notice in compliance with the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO must review the claims file and ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2014) are fully complied with and satisfied.  See also 38 C.F.R. § 3.159 (2015).  If any notice has been found not to have been sent, steps should be taken to correct the deficiency.

2.  After an appropriate time has passed to allow the Veteran to respond to the notice provided, The RO should again review the record and if any benefit sought on appeal for which a notice of disagreement has been filed, remains denied, the appellant and representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


